DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the combination of Z1 and Z16 in the reply filed on 3/28/2022 is acknowledged.
Claims 1-17 are pending.  Claims 2-17 have been withdrawn as being drawn to nonelected species.
An action on the merits for claim 1 is set forth below.  

Claim Rejections - 35 USC § 112/Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for calculating changes in imprinted genes , does not reasonably provide enablement for the association of to any treatment based upon the calculation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
 Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The breadth of the claims 
Claim 1 is drawn to a method of any cancer diagnosis comprising calculating any changes of expression of imprinted genes with loss of imprinting, an expression of imprinted genes with CNV and a total expression of imprinted genes in a tumor to grate the expression and treating based on the grading, wherein the genes are Gnas and Snrpn/Snurf. 
Therefore the claims broadly encompass correlations to diagnosis and treating based upon the results of grading the expression based upon any calculation of the changes of expression of imprinted genes with loss of imprinting, expression imprinted genes with CNV and total expression of imprinted genes of Gnas and Snrpn/Snurf any sample of any subject.  As discussed below, the correlation of any cancer is population, sample, gene specific.  Furthermore, the claims are drawn to detecting any grading, however, the instant specification has not provided that any grading  is correlative to treating and therefore diagnosis.  
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

Guidance in the Specification
	The specification broadly describes the invention as grading an imprinted gene in different cancer tumors, comprising calculating the changes of total expression of the imprinted gene, of the expression of the imprinted gene with loss of imprinting and of the expression of the imprinted gene with copy number variation in cancer, to grade the expression of the imprinted gene (para 8-12,17).
The specification describes for the imprinted gene Z1/G16, Grade 0 is defined by a loss of imprinting of less than 15%, CNV less than 2% or the total expression is less than 25%(para 31).  Further the specifying probes percentages for the other grades (para 33-36).  The specification states that the index may fluctuate by 20% between cancers (para 37).  It is not clear what is meant by “index” it is not clear if the specification is referring to the sensitivity of the method or the actual percentages of the grades.  Further, the specification provides a expression calculation (para 21-25), however, the claims are not limited to these calculations, but rather to “calculating”.  As such the claims are drawn to any calculation, however, the specification describes the determination of expression based upon staining on particular cells and particular calculations (para 21-25).  Further, the calculation require expression of normal imprinted genes, however, the specification has not provided this expression nor has described this 
	The specification asserts that the term "subject" in the claims refers to any organism.  However, imprinting between samples in any species would differ.  The specification has not described the breadth of these calculations.  
The unpredictability of the art and the state of the prior art
In the instant case it is unpredictable as to whether the results obtained in human individuals could be extrapolated to non-human individuals. Knowledge that particular gene such is hypermethylated in one organism (i.e. humans) does not allow one to conclude that loci will also be hypermethylated in other organisms and will be associated with an abnormal condition. In particular Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694) teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract). As such it is unpredictable as to whether particular genes will have calculations for grading of imprinting. .  
Jirtle et al (Experimental Cell Research 1999 Vol 248 p. 18) teaches that imprint status of particular genes in humans and rodents are strikingly different (p. 20 2nd column 2nd paragraph).  Jirtle et al. teaches that imprinting of genes varies between species, individuals, tissues, cells, and stage of embryonic development (p. 21 last paragraph).  As such Jirtle et al. teaches that there is variability between species and sample types.  
Gardner et al. (Human Molecular Genetics 2000 Vol 9 p. 589) teaches that the identification of monoallelic expression is difficult because monoallelic expression is tissue specific (p. 594 2nd column 2nd paragraph).  Further, Kong et al. (Nature 2009 Vol 462 p. 868) teaches that function imprinting is extremely tissue and stage specific (p. 872 1st column 3rd paragraph).  
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn to the association of analyzing diagnosis of cancer and treating based upon calculation grades in any sample from any subject.  Although, the specification and the art teaches specific calculations in particular genes in a particular sample from a particular species the specification does not provide guidance to associated to the breadth of the claims.  
 	To practice the invention as broadly as it is claimed, the skilled artisan would have to determine the association of any calculations in a large number of samples from a wide variety of species.  The specification has not provided clear guidance for such association.  As these associations are known to be cancer sample, species, and feature type specific, the skilled artisan would need to perform undue experimentation to identify which calculations are associated with any feature type.  Such random, trial by error experimentation is considered to be undue and highly unpredictable.  
Thus the applicants have not provided sufficient guidance to enable a skilled artisan to make the claimed invention in a manner reasonably correlated with the claimed method.
Claim Rejections - 35 USC § 112/Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a method of any cancer diagnosis comprising calculating any changes of expression of imprinted genes with loss of imprinting, an expression of imprinted genes with CNV and a total expression of imprinted genes in a tumor to grate the expression and treating based on the grading, wherein the genes are Gnas and Snrpn/Snurf.
 The rejection of claims for lack of adequate written description is based upon the requirement of the claims of calculating to grade the expression of Z1 and Z16 in order to provide cancer diagnosis and treat.  In the instant case the specification does not provide the skilled artisan with an adequate written description of particular grading of Z1 and Z16 suitable for diagnosis and treating any cancer. 
While the specification describes for the imprinted gene Z1/G16, Grade 0 is defined by a loss of imprinting of less than 15%, CNV less than 2% or the total expression is less than 25%(para 31) it not describe grading of any cancer in any sample from any species and diagnosis or treating.  The specification asserts that the term "subject" in the claims refers to any organism.  However, imprinting between samples in any species would differ.  The specification has not described the breadth of these calculations.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification has not provided the critical structures required to functionally predict cancer diagnosis and treatment based upon any grading expression of Z1 and Z16.
Herein, no common element or attributes to distinguish the feature of the different components of expression genus.    No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations.  In particular, although, the specification has described particular calculations that provide particular functionality, the specification has not provided which calculations encompassed functionally determine any cancer and treatment.  
Therefore, the specification and the art do not provide the critical structures required to determine if a species is functionally associated with cancer.  Therefore the specification has not described the nucleic acids in such a way that the skilled artisan can determine which nucleic acids in the genus will functionally detect any cancer. Applicants' attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
In the instant application, because of the lack of any analysis regarding any calculation of imprinted genes of Gnas and Snrpn/Snurf and diagnosis for cancer and treatment, one of skill in the art cannot envision the detailed calculated changes of these imprinted genes in order to diagnosis and treat any cancer by the claimed methods.  
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite over the wherein clause of the clam.  In particular the imprinted genes can comprise one gene.  However, it is not clear how would performed the calculation step with only one gene.  Therefore the metes and bounds of the claims are unclear.  
Claim 1 is indefinite over the preamble.  The steps of the claim are calculating and treating, however, it is not clear if the calculation step provides the diagnosis or one treats any calculation.  Therefore it is not clear which step provides the preamble of diagnosis.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (abstract idea) without significantly more. The claim(s) recite(s) a step of calculating which is considered an abstract idea. This judicial exception is not integrated into a practical application because the steps does not integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of treating is consider a generic recitation of performing a routine and conventional step of treating by any method a cancer sample.
Question 1
	The claimed invention is directed to a method that recites abstract ideas.
Question 2A – Prong 1
Claim 1  recites the patent ineligible concepts of abstract ideas or “calculating”.  The steps of calculating and grading are abstract ideas. Calculating and grading are mental processes that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the calculating and grading steps constitute abstract ideas. The step of “treating” encompasses any step that provides any treating method to a population that encompasses cancer and therefore is considered  no more than an ‘instruction to apply the natural law’ and fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself”. 
Question 2A – Prong 2
	The judicial exceptions are not integrated into practical application because the claims do not recite any additional elements that integrate the judicial exceptions into practical application of the exceptions. Claim 1 provides an additional step of providing a treatment. A treatment limitation must be “particular” i.e. specifically identified so that it doesn’t encompass all applications of the judicial exception. The treatment step does not indicate how the patient is to be treated, or what the treatment is, but instead coveys any possible treatment that a doctor decides to administer to a patient. Here, the generic treatment for cancer is not particular and is instead merely instructions to “apply” the exception in a generic way. 
	Accordingly, claim 1 is  directed towards judicial exceptions.
Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.  The step of calculating is the judicial exception.  The step of treating the subject employs only potential techniques and treatments there were known to one skilled in the art.  
	Even when viewed as a combination, the additional elements of the claims fail to transform the exceptions into patent-eligible applications of the exceptions. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of calculating the expression values and grading the expression values. The claims do not recite additional elements that amount to significantly more than the judicial exceptions.
	For those reasons, claim 1 is rejected under section 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Gynecologic Oncology 12/2015 Vol 43 p. 10689-10699 cited on IDS) in view of  Kim et al (Gynecologic oncology 12/2017 Vol 142 p. 375 cited on IDS referred to as Kim2).
With regard to claim 1, the terms “calculating changes” and “grade the expression” are broadly interpreted to encompass any methods which detects, measures or observes these expression types.  
With regard to claim 1, Kim et al. teaches that GNAS is methylation in cancer and that expression levels of the majority of imprinted genes are analyzed e downregulated in primary tumors compared to normal cells (p. 10689).  Kim et al teaches that GNAS is frequently up regulated in human tumors and that methylation differences of each imprinted gene was (p 10692-10693).  Kim et al. therefore suggests that loss of imprinting is based on the expression and loss of methylation restrictions.  Further, Kim et al. points to SNRPN that is hypomethylated in cancers and therefore also experiences loss of methylation (p. 10694 1st column).  This gene SNRPN appears to be the same imprinted genes as recited for Z16.  However, Kim does not teach CNV calculation.  
The treating step is interpreted as a broad recitation of treating a cancerous sample.  As Kim et al. teaches that the samples are cancerous it would be obvious to treat a patient that the sample is derived from for cancer.  
	With regard to claim 1, Kim2 teaches that in ovarian cancer CNV can be detected in genetic markers with aberrant methylation (p 2).  Kim2 teaches that these include GNAS (p 380 2nd column 1st paragraph).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art to calculate any changes in known genes associated with cancer including CNV in order to determine an analysis of the biochemical changes that are occurring in a cancer sample.  The ordinary artisan would have a reasonable expectation of success as Kim2 teaches that GNAS CNV can be detected in samples.  
 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634